Citation Nr: 0915997	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-32 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for hearing loss in the 
right ear.

2. Entitlement to a compensable rating for service-connected 
hearing loss in the left ear.



REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1972 to February 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  



REMAND

On VA audiology examination in December 2006, the speech 
recognition score in the right ear was 92 percent, which 
qualifies as a hearing disability under 38 C.F.R. § 3.385.  
The VA examiner did not offer an opinion on whether the 
current right ear hearing loss was related to noise exposure 
in service. 

As the evidence is insufficient to determine whether the 
right ear hearing loss is related to service, further 
evidentiary development is required under the duty to assist.  
38 C.F.R. § 3.159.  

On the claim for increase for left ear hearing loss, a 
reexamination is needed to verify the current severity.  
38 C.F.R. § 3.327(a). 



Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Vasquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).

2. Afford the Veteran a VA audiological 
examination to determine:

a). Whether the Veteran has a 
right ear hearing loss disability 
under 38 C.F.R. § 3.385 and, if 
so, whether right ear hearing loss 
is at least as likely as not 
related to the Veteran's duties as 
a Gunners Mate in the Navy with 
noise exposure to naval guns and 
small caliber guns and as a 
firearms instructor; and,    

b). The current level of hearing 
loss in the service-connected left 
ear. 

The claims folder should be made 
available to the examiner for review. 

3. After the development requested has 
been completed, adjudicate the claims.  
If any benefit sought remains denied, 
furnished the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




